             Case 2:12-cv-01489-MCE-AC Document 245 Filed 04/29/20 Page 1 of 2

 1 DAWN N. VALENTINE (SBN 206486)
     NIXON PEABODY LLP
 2 One Embarcadero Center, 32nd Floor
     San Francisco, CA 94111-3600
 3 Telephone (415) 984-8268
     Fax (866) 904-6525
 4
     Attorneys for Defendant
 5 THE INSURANCE COMPANY OF THE
     STATE OF PENNSYLVANIA
 6
                                      UNITED STATES DISTRICT COURT
 7
                                     EASTERN DISTRICT OF CALIFORNIA
 8
 9 AMERICAN STATES INSURANCE                           Case No. 2:12-CV-01489-MCE-AC
     COMPANY, an Indiana Corporation,
10                                                   NOTICE OF SATISFACTION OF
                        Plaintiff,                   JUDGMENT; ORDER THEREON
11
                  v.
12
     THE INSURANCE COMPANY OF THE
13 STATE OF PENNSYLVANIA, a
     Pennsylvania Corporation,
14
                         Defendant.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      -1-
     ; ORD
                                       NOTICE OF SATISFACTION OF JUDGMENT; ORDER THEREO
     4849-2547-0137.1
     Case 2:12-cv-01489-MCE-AC Document 245 Filed 04/29/20 Page 2 of 2

 1              TO THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF

 2   CALIFORNIA, PLEASE TAKE NOTICE that, pursuant to the Stipulation between the Parties

 3   filed February 24, 2020 (Dkt. 241) and Final Judgment entered by this Court on March 6, 2020

 4   (Dkt. 242) the Insurance Company of the State of Pennsylvania (“ICSOP”) has satisfied the

 5   Judgment against it in whole. Accordingly, the Parties hereto respectfully request that the

 6   supersedeas bond number 341-550 filed by ICSOP on or about April 27, 2018 (Dkt. 221) be

 7   discharged.

 8   Dated: April 6, 2020                     NIXON PEABODY LLP
 9
                                              By: /s/ Dawn N. Valentine
10                                                    Dawn N. Valentine
                                                      Attorneys for Defendant
11
                                              THE INSURANCE COMPANY OF THE STATE
12                                            OF PENNSYLVANIA

13
     Dated: April 6, 2020                     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
14
                                              By: /s/ Scott Sveslosky
15                                                    Scott Sveslosky
                                                      Attorneys for Plaintiff
16
                                              AMERICAN STATES INSURANCE COMPANY
17

18                                                ORDER

19              In accordance with the foregoing stipulation of counsel, and good cause
20   appearing, the judgment in this matter (Dkt. 242) is hereby satisfied. The
21   supersedeas bond number 341-550 filed by ICSOP on or about April 27, 2018 (Dkt.
22   221) is accordingly discharged.
23              IT IS SO ORDERED.
24   Dated: April 28, 2020
25

26
27

28
                                                     -2-
                                  NOTICE OF SATISFACTION OF JUDGMENT; ORDER THEREON
     4849-2547-0137.1
